Citation Nr: 0217746	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  01-06 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
unauthorized ambulance transportation to Halifax Medical 
Center, Daytona Beach, Florida, on April 22, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran had active service from August 1942 to 
December 1945 and from June 1951 to August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision of the 
Veterans Health Administration (VHA) of the Gainesville, 
Florida, Department of Veterans Affairs (VA) Medical 
Center which denied payment or reimbursement of the cost 
of unauthorized ambulance transportation to Halifax 
Medical Center, Daytona Beach, Florida, on April 22, 2000.  
The veteran has been represented throughout this appeal by 
the Disabled American Veterans.  The Board remanded the 
case to the RO in April 2002 for a travel board hearing 
which was scheduled in September 2002.  The veteran failed 
to report for it.  


FINDING OF FACT

The unauthorized ambulance transportation to Halifax 
Medical Center, Daytona Beach, Florida, on April 22, 2000 
was not in a medical emergency.


CONCLUSION OF LAW

The requirements for payment or reimbursement of the cost 
of unauthorized ambulance transportation to Halifax 
Medical Center, Daytona Beach, Florida, on April 22, 2000 
are not met.  38 U.S.C.A. § 1728(a) (West 1991 & Supp. 
2001); 38 C.F.R. § 17.120 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that there has been a change in 
the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  VA has recently issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)).

VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, while the VAMC did not expressly consider the 
provisions of VCAA and the amendments to 38 C.F.R. Part 3, 
the Board finds that VA's duties to the veteran have 
nonetheless been fulfilled as to the issues on appeal.

First, VA has a duty to notify a claimant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102, 
5103 (West Supp. 2001).  In this case, the discussions in 
the VAMC's Statement of the Case informed the veteran of 
the information and evidence needed to substantiate the 
claim and complied with VA's notification requirements.

Second, VA has a duty to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
a claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C. § 5103A.  Here, the veteran has not referenced any 
unobtained existing evidence that might aid his claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c)(4)).  In sum, the Board finds that 
there is sufficient evidence of record to decide this 
appeal; there is no indication that the claim for benefits 
is incomplete.

In view of the foregoing, the Board concludes that VA has 
complied with, or gone beyond, the mandates of the new 
legislation and its implementing regulations.  Again, 
there is no indication that there now exists any 
additional existing evidence from any source that could 
substantiate the claim that has not been obtained.  
Clearly, VA has dealt with the merits of the claim and it 
did not base its decision on the concept of a well-
grounded claim.  VA has also provided the veteran with 
notice of the evidence considered and the types of 
evidence he needed to submit to support his claim.  Thus, 
the Board finds that it is not prejudicial to the veteran 
to proceed to adjudicate the claim on the current record.  
Bernard v. Brown, 4 Vet. App. 384 (1994).

Under the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant 
in this case.  Further development and expenditure of 
limited VA resources is not warranted in this case.

Analysis

The veteran seeks VA payment or reimbursement of the cost 
of unauthorized ambulance transportation to Halifax 
Medical Center, Daytona Beach, Florida, on April 22, 2000.  

It is not in dispute that the private ambulance services 
in question on April 22, 2000 were not previously 
authorized.  Rather the veteran advanced statements to the 
cumulative effect that when he had had a stroke in 1998, 
he was told by the physician at the VA outpatient clinic 
that he should have called an ambulance instead of having 
his wife transport him there.  The record does not contain 
any probative indication that the veteran was told in 1998 
or at any other time that VA would authorize payment for 
the April 2000 ambulance transportation services.  
Therefore, the crux of the veteran's claim is that this 
was a medical emergency and that therefore, VA should pay 
or reimburse for the ambulance services.

Pursuant to 38 U.S.C.A. § 1728(a) (West 1991) and 38 
C.F.R. § 17.120 (2002) (quoted below), the VA may 
reimburse veterans for unauthorized medical expenses 
incurred in non-VA facilities under the following 
circumstances:

(a) For veterans with service connected disabilities. 
Care or services not previously authorized were rendered 
to a veteran in need of such care or services: 
(1) For an adjudicated service- connected disability; 
(2) For nonservice-connected disabilities associated 
with and held to be aggravating an adjudicated service- 
connected disability; 
(3) For any disability of a veteran who has a total 
disability permanent in nature resulting from a service-
connected disability (does not apply outside of the 
States, Territories, and possessions of the United States, 
the District of Columbia, and the Commonwealth of Puerto 
Rico); 
(4) For any illness, injury or dental condition in 
the case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. ch. 31 and who is 
medically determined to be in need of hospital care or 
medical services for any of the reasons enumerated in § 
17.48(j); and
(b) In a medical emergency. Care and services not 
previously authorized were rendered in a medical emergency 
of such nature that delay would have been hazardous to 
life or health, and
(c) When Federal facilities are unavailable. VA or 
other Federal facilities were not feasibly available, and 
an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have 
been reasonable, sound, wise, or practicable, or treatment 
had been or would have been refused.

All three requirements [subsections (a), (b), and (c)] 
must be met before the reimbursement may be authorized.  
Zimick v. West, 11 Vet. App. 45, 49 (1998); Hayes v. 
Brown, 6 Vet. App. 66, 68 (1993).  The veteran has several 
service-connected disabilities including hypertensive and 
arteriosclerotic coronary vascular disease which is rated 
as 30 percent disabling and he has a total disability 
rating based upon individual unemployability due to 
service-connected disabilities.

After considering all of the evidence of record, however, 
the Board finds that the requirements of 
38 C.F.R. § 17.120(b) have not been met, and that, as 
such, the claim must be denied.  To state it otherwise, 
the claim must be denied because the preponderance of the 
evidence indicates that the ambulance transportation 
services in question were not rendered in a medical 
emergency.  

The salient facts include that a VA physician reviewed the 
facts surrounding the provision of the April 22, 2000 
ambulance transportation services in question in May 2001 
and concluded that an emergency situation was not present 
when the veteran was transported by ambulance to the 
Halifax Medical Center.  Instead, the physician indicated 
that the veteran could have driven to the emergency room 
in his own vehicle.  

The United States Court of Appeals for Veterans Claims 
(the Court) has defined an emergency as "a sudden, 
generally unexpected occurrence or set of circumstances 
demanding immediate action."  Hennessey v. Brown, 7 Vet. 
App. 143, 147 (1994) (citations omitted) (emphasis in 
original).

The facts as they are shown fall outside of the definition 
of a medical emergency.  They did not require immediate 
medical action.  

According to the review by the VA physician who reviewed 
pertinent medical records in May 2001, the emergency 
medical services providers (EMS) had noted no objective 
problems except that while in the ambulance, the veteran 
had had sudden, brief dyspnea and sweating, which had 
resolved by the time the veteran entered the emergency 
room, whose physician found nothing in particular.  

Also additive to the VA physician's May 2001 review and 
supportive of the conclusion that there was not a medical 
emergency present requiring emergency transport services 
is the Halifax Medical Center's emergency department's 
physician's report.  It indicates that on April 22, 2000, 
the veteran had reported being diagnosed with sinusitis 2 
days beforehand and being then placed on antibiotics 
including Persantine, and then becoming dizzy every time 
he took the Persantine.  Dizziness of up to 4 on a scale 
of 1 to 10 was during the past 48 hours.  It occurred 
about 20 minutes after taking Persantine and went away 
when he would lay down.  After examination including of 
his eyes which found the pupils to be equal, reactive to 
light and accommodation, and of his vital signs, and of 
his neurological system which found the cranial nerves to 
be intact, and which found that he had normal strength, 
sensation, and coordination, and no focal motor or sensory 
deficits, the diagnoses were sinusitis, vertigo, and 
reaction to Persantine, and the veteran was discharged to 
home with the advice that he continue taking some 
medications and discontinue Persantine.  

Furthermore, an CT Scan taken that day reveals the 
impression that no acute intracranial process had 
occurred.  

Finally, the veteran has provided no probative evidence of 
a medical emergency being present necessitating ambulance 
transportation on April 22, 2000.  The medical evidence 
indicates that an emergency was not present.  He stated in 
July 2001 that he experienced the same symptoms 3 years 
ago when he was told after-the-fact that he should have 
taken an ambulance to the hospital instead of having his 
wife drive him since he had had a stroke.  However, the 
situation which the evidence shows was present on April 
22, 2000 was not a medical emergency according to the 
evidence.  

What is controlling is whether or not a medical emergency 
of such a nature that delay would have been hazardous to 
life or health on this occasion in April 2000 was present.  
38 C.F.R. § 17.120(b); Hennessey.  The preponderance of 
the evidence including that mentioned above indicates that 
one was not.  Accordingly, the claim must be denied.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert; Alemany.


ORDER

Entitlement to payment or reimbursement of the cost of 
unauthorized ambulance transportation to Halifax Medical 
Center, Daytona Beach, Florida, on April 22, 2000 is 
denied.





		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

